United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   January 3, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-60995
                           Summary Calendar


ROSALIE NTUMBA-KADIOMBO,

                                     Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                     Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                        BIA No. A77 943 007
                        --------------------

Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Rosalie Ntumba-Kadiombo, a native and citizen of the

Democratic Republic of the Congo, petitions this court to review

the decision of the Board of Immigration Appeals (BIA) denying

her application for asylum.    The immigration judge (IJ) denied

relief based upon a finding that her testimony was not credible,

and the BIA affirmed the IJ’s decision.       Ntumba-Kadiombo argues

that she is a refugee for purposes of obtaining asylum and that

her testimony was credible.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-60995
                                 -2-

     Ntumba-Kadiombo’s appeal is subject to dismissal for failure

to comply with the rules requiring citations to the record and

relevant legal authority.   See Moore v. FDIC, 993 F.2d 106, 107

(5th Cir. 1993); FED. R. APP. P. 28(a); 5TH CIR. RULE 28.2.3.

Moreover, assuming arguendo that her arguments were briefed

adequately, we would not “substitute our judgment for that of the

BIA or IJ with respect to the credibility of witnesses or

ultimate factual findings based on credibility determinations.”

Chun v. INS, 40 F.3d 76, 78 (5th Cir. 1994).

     The petition for review is DENIED.